Citation Nr: 1802856	
Decision Date: 01/12/18    Archive Date: 01/23/18

DOCKET NO.  14-11 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1998.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge in a June 2016 videoconference.  The transcript of that hearing is associated with the Veteran's electronic claims file.

When this case was before the Board in September 2016, it was decided in part and remanded in part for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for service connection is decided.

The Veteran contends that service connection is warranted for sleep apnea as the condition is related to service, to include an increase in symptoms after his return from Desert Storm.  Specifically, the Veteran testified before the undersigned that he had problems sleeping in service and was given allergy pills and sinus medication that did not fix the problem.  The Veteran contends that his condition was misdiagnosed in service.

The Board remanded this claim in September 2016 to obtain an addendum VA opinion.  In response to the remand, the Veteran was afforded a VA examination in October 2016 in which the examiner opined that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that review of the records were silent for objective, documented medical evidence that the Veteran had obstructive sleep apnea (OSA) during active duty service; records showed that he was seen for sleep difficulty 2010, had a sleep study, and was diagnosed with OSA.  The examiner stated that this was over 10 years after the Veteran separated from the military.  The examiner stated that because of the lack of objective, documented medical evidence of a diagnosis while on active duty and then a more than 10 year gap after separation from active duty before he was diagnosed with OSA, the Veteran's OSA was less likely than not originated during active service or otherwise etiologically related to his active service, to include his service in Desert
Storm.

The Board finds that clarification is required from the October 2016 VA examiner. Namely, the VA examiner based this opinion on absence of treatment.  Therefore, the rationale is inadequate because it is symptoms, not treatment, which are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Moreover, the Board is mindful that the absence of in-service evidence of a disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  As such, an addendum VA opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Access to the claims file should be provided to the VA examiner who conducted the October 2016 VA examination.  The examiner should be requested to review the claims file and provide an addendum in which she responds in the affirmative or the negative to the following question: Is there a 50 percent or better probability that the Veteran's current sleep apnea originated during active service or is otherwise etiologically related to his active service, to include his service in Desert Storm? 

The examiner must set forth a complete rationale for all opinions expressed and conclusions reached, to include discussion of the Veteran's assertions that he had problems sleeping in service and that he snored in service, was misdiagnosed in service, and the lay statements he submitted in support of his claim.

If the October 2016 examiner is unavailable, access to the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

2.  Upon completion of the addendum opinion ordered above, review the opinion to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

